UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6893


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

DONNELL ANDREW SCOTT, a/k/a Dee-Nice,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:09-cr-00186-JRS-1)


Submitted:   July 19, 2012                    Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Andrew Scott, Appellant Pro Se. David Vincent Harbach,
II, Olivia L. Norman, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnell     Andrew    Scott       appeals   the    district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction in sentence.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district     court.       United          States      v.     Scott,   No.

3:09-cr-00186-JRS-1 (E.D. Va. Apr. 18, 2012); see also United

States v. Stewart, 595 F.3d 197, 201 (4th Cir. 2010) (noting

that § 3582 proceeding is “not considered a full resentencing by

the court”).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court   and   argument        would   not   aid    the    decisional

process.



                                                                             AFFIRMED




                                           2